 In the Matter Of PRODUCERS RELEASING CORPORATION OF ST. LOUISandAMERICAN FEDERATION OF LABORCase No. R-3745.-Decided May 27, 1942Jurisdiction:motion picture distributing industry.Investigation and Certification of Representatives:existence of question: fail-ure of Company to reply to union's proposed contract ; election necessary.UnitAppropriate for Collective Bargaining:all office employees at the Com-pany's St. Louis film exchange, excluding the janitor and back room employees ;no dispute as to; office manager-booker-salesman and confidential secretaryexcluded over objection of union.Mr. Noah Bloomer,of Belleville, Ill., for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Producers Re-leasing Corporation of St. Louis, St. Louis, Missouri, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon clue notice 1 before Jack G. Evans, TrialExaminer.Said hearing was held at St. Louis, Missouri, on April20, 1942.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made during the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYProducers Releasing Corporation of St. Louis is a Missouri cor-poration with its principal office at St. Louis, Missouri, where it is'At the same time the Board consolidated this proceeding with seven other cases.OnApril 7, 1942, the Board issued an order severing this case from the others.41 N. L. R. B., No. 76.362 PRODUCERS RELEASING CORPORATION OF ST. LOUIS363engaged in the distribution of motion pictures.From January 1941up to the date of the hearing the Company handled approximately32 feature pictures and about 24 "Westerns."All the prints dis-tributed are shipped to the Company from outside Missouri.Duringthe same period, the Company received approximately $21,000in fees.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring January 1942, the. Union sent a proposed contract to theCompany.The Company did not reply.A statement of the Trial Examiner, read into evidence duringthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.IV.THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis filmexchange of the Company, including the office manager-booker-sales-man and the confidential secretary to the president of the Company,but excluding the janitor and back room employees, constitute anappropriate unit.The only controversy with respect to the unitconcerns the office manager-booker-salesman and the confidential sec-retary to the president of the Company.The Union urges that suchemployees be included in the unit, and the Company that they beexcluded.The office manager-booker-salesman is in complete charge of theCompany's office and also performs the duties of an outside sales-man.Under the circumstances, we shall exclude him from the unit.The president of the Company has a confidential secretary who theCompany contends should be excluded from the unit because of theconfidential nature of her duties.This employee takes dictation,files correspondence, and handles personal matters for the president.We shall exclude the confidential secretary from the unit.2 The Trial Examiner reportedthat the Unionpresented two authorization cards bearingapparently genuine signatures of persons whose names appear onthe Company's pay rollof April 16, 1942.There are three employeeson that pay roll. 364,DECISIONSOF NATIONAL, LABOR, RELATIONS BOARDWe find that all office employees at the St. Louis film exchange of,the Company, excluding the office manager-booker-salesman, the jani-tor, back room employees, and the confidential secretary, constitutea unit appropriate for' the purposes of collective bargaining, withinthe.meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant 'to the power -vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-'tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Producers Re-leasing Corporation of St. Louis, St. Louis, Missouri, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board' and subject to Article III, Section 9, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any such;employees who did not work during said pay-roll period because they,were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding any whohave, since quit or been discharged for cause, to determine whether,or not they desire to be represented by American Federation of Laborfor the purposes of collective bargaining.,